                 Case 3:19-cv-06173-BHS Document 53 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     OCEAN BEAUTY SEAFOODS LLC,                        CASE NO. C19-6173 BHS
 8
                              Plaintiff,               ORDER
 9          v.

10   CAPTAIN ALASKA, et al.,

11                            Defendants.

12

13          THIS MATTER is before the Court on pro se Defendant Mike Hogan’s Motion

14   for Extension of Time to File an Answer, Dkt. 49, and on its own motion.

15          Hogan’s motion seeks an extension of time to answer and asks the Court to

16   “suspend” the case to permit him time to provide evidence to defend himself. Id. at 1.

17   Hogan’s Motion for Extension of Time to File an Answer is GRANTED. Hogan’s

18   request for a stay is DENIED.

19          Additionally, Royce Hatley purported to file an Answer on behalf of Defendant

20   Majestic Acres, LLC, Dkt. 52. Hatley asserts he is proceeding pro se and that he is the

21   managing member of Majestic Acres, LLC. Id. at 1. Hatley is not a party and is

22   apparently not an attorney admitted to practice in this District.

23
     ORDER - 1
24
              Case 3:19-cv-06173-BHS Document 53 Filed 09/09/21 Page 2 of 2




 1          A corporation may appear in federal court only through licensed counsel. Rowland

 2   v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201–02 (1993); see

 3   also 28 U.S.C. § 1654; W.D. Wash. LCR 83.2(b)(4). An LLC cannot be represented by a

 4   member appearing pro se, and the Answer Hatley filed for Majestic Acres has no legal

 5   effect. Defendant Majestic Acres, LLC shall retain counsel and file an Answer within 45

 6   days of this Order.

 7          IT IS SO ORDERED.

 8          Dated this 9th day of September, 2021.

 9

10

11
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
